Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2488 Dreyfus Premier Equity Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Capital Growth And Income Fund December 31, 2008 (Unaudited) Common Stocks99.1% Shares Value ($) Computers7.0% Apple 2,305 a 196,732 Microsoft 31,051 603,631 Consumer Discretionary12.5% Amazon.com 2,092 a 107,278 Apollo Group, Cl. A 3,729 a 285,716 Bed Bath & Beyond 2,674 a 67,973 Best Buy 5,137 144,401 Carnival 5,141 125,029 DeVry 1,454 83,474 GameStop, Cl. A 3,457 a 74,879 Gap 11,606 155,404 Home Depot 7,726 177,853 Nordstrom 2,507 33,368 Tiffany & Co. 2,587 61,131 Walt Disney 5,075 115,152 Consumer Staples16.1% Avon Products 7,408 178,014 Colgate-Palmolive 1,690 115,833 CVS Caremark 3,426 98,463 Dean Foods 5,895 a 105,933 Estee Lauder, Cl. A 2,516 77,895 Kraft Foods, Cl. A 9,130 245,141 PepsiCo 2,852 156,204 Philip Morris International 2,587 112,560 Procter & Gamble 2,898 179,154 Safeway 7,114 169,100 Wal-Mart Stores 7,420 415,965 Energy8.5% Apache 1,194 88,989 Chevron 3,053 225,830 Exxon Mobil 4,398 351,092 Hess 830 44,521 Schlumberger 3,158 133,678 Ultra Petroleum 3,847 a 132,760 Exchange Traded Funds.4% Standard & Poor's Depository Receipts (Tr. Ser. 1) 450 Financial5.6% Assurant 2,564 76,920 Charles Schwab 11,855 191,695 JPMorgan Chase & Co. 3,457 108,999 Unum Group 9,494 176,588 Wells Fargo & Co. 3,060 90,209 Health Care14.3% Abbott Laboratories 3,239 172,866 Allergan 4,051 163,336 BioMarin Pharmaceutical 9,625 a 171,325 Covidien 4,516 163,660 Genentech 1,347 a 111,680 Gilead Sciences 4,457 a 227,931 Johnson & Johnson 2,720 162,738 Life Technologies 5,961 a 138,951 Pfizer 6,418 113,663 Pharmaceutical Product Development 4,318 125,265 Shire, ADR 2,152 96,367 Industrial7.2% Delta Air Lines 4,146 a 47,513 Dover 3,273 107,747 Energy Conversion Devices 1,415 a 35,672 FedEx 1,593 102,191 Union Pacific 4,004 191,391 Waste Management 10,221 338,724 Information Technology23.6% Activision Blizzard 6,045 a 52,229 Adobe Systems 6,651 a 141,600 Akamai Technologies 9,148 a 138,043 Altera 10,810 180,635 Autodesk 2,070 a 40,676 Broadcom, Cl. A 6,255 a 106,147 Cisco Systems 18,876 a 307,679 Electronic Arts 6,134 a 98,389 EMC 16,662 a 174,451 Google, Cl. A 654 a 201,203 Hewlett-Packard 7,328 265,933 Intel 16,412 240,600 Juniper Networks 3,753 a 65,715 KLA-Tencor 3,158 68,813 MEMC Electronic Materials 4,520 a 64,546 Oracle 10,064 a 178,435 QUALCOMM 6,275 224,833 Visa, Cl. A 3,244 170,148 Materials2.4% Monsanto 2,003 140,911 Praxair 2,329 138,249 Telecommunication Services1.5% AT & T 6,023 Total Investments (cost $14,326,497) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $14,326,497. Net unrealized depreciation on investments was $2,936,414 of which $518,232 related to appreciated investment securities and $3,454,646 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 11,390,083 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 11,390,083 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Equity Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 By: /s/ James Windels James Windels Treasurer Date: February 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
